DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to “A multicompartment water-soluble unit dose article”, classified in C11D 17/04.
II. Claim 16, drawn to “A process for making a water-soluble unit dose article classified in B32B 37/12.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process of making the unit dose article could, alternatively, comprise deforming each of four compartments initially and then filling them with the corresponding components and sealing them finally.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Gregory S. Darley Emerson on 2021/03/26 a provisional election was made without traverse to prosecute the invention of group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 16 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states the limitation “wherein the polyvinyl alcohol homopolymer comprises a vinyl alcohol monomer unit and a vinyl acetate monomer unit”. It should be noted that a polymer comprising the above two monomers cannot be a homopolymer, and in fact it is a copolymer. Applicant is required to correct this error.  For the purpose of examination, this limitation is construed as a copolymer with the above stated monomer units.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over LABEQUE et al. (US 2017/0298216 A1).
Regarding claims 1 and 6-10, Labeque teaches a water soluble unit dose article (combination of at least three water-soluble, film, pouches or compartments; abstract, 9, 28, 64-65), wherein the pouches, or compartments, comprise water soluble polyvinyl alcohol polymer; [1, 11-13], which is a polyvinyl alcohol homopolymer comprising vinyl alcohol monomer units; [80-81, 243: table 1]. Labeque teaches that multi-pouch or multicompartment water-soluble unit dose comprises at least three compartments which are in superposed positions and are separated by at least two water soluble film (or walls of neighboring compartments); [34-35, 43, 71, 74, 177, claim 28]. Note that, “the at least three” compartment of Labeque is shown in the figure-2 below and it is geometrically and structurally identical to figure 1 of instant application’s disclosure; [PgPub.: Figure 1].
                                  
    PNG
    media_image1.png
    381
    488
    media_image1.png
    Greyscale
    
 Labueqe does not, exactly, teach the fourth compartment as instantly claimed.  However, it is noted that the teaching of “at least” three pouches does clearly and obviously discloses that the article would/could comprise more compartment(s) such as fourth or fifth one or more; [Figure 2, 68-69]. This renders the fourth compartment of instant claim obvious. Note that, duplication of parts has no patentable significance unless a new and unexpected result is produced. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), [MPEP2144-04, VI, B].  At the time, before the effective filing date, of invention it would have been obvious to a person of ordinary skill in the art to add the forth compartment to the article of Labeque, with the motivation of providing another separate space for an active ingredient of a composition, such as unit dose dishwashing or unit dose laundry detergent, for improved cleaning purpose.
Regarding claims 2-5, Labeque teaches polyvinyl alcohol copolymer comprises a vinyl alcohol monomer unit and vinyl acetate monomer unit; [38, 57, 99], and viscosity (i.e. as average viscosity) in the range of about 4 mPa.s to about 40 mPa.s at 20 ºC which is construed as being measured  in deionized water (i.e. demineralIzed; 144); [24].  Note that the average degree of hydrolysis for polyvinyl alcohol is in the range of between 75 % to about 90 %; [83, 107].  Labeque teaches that the amount of polyvinyl alcohol polymer present in individual film(s) is between about 50 w% to 90 w%; [84, 110].
Regarding claims 11-12, Labeque teaches the films are sealed together via solvent sealing and heat sealing; [182], and in case of solvent sealing the solvent comprises water; [182, 233]. 
Regarding claims 14-15, Labeque teaches that the water-soluble films comprise aversive agents such as denatonium benzoate; [32, claim 18], wherein the internal compartment(s) comprises compositions such as automatic dishwashing detergents and laundry detergents; [78, 193, 248, claim 22].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over LABEQUE et al. (US 2017/0298216 A1) as further evidenced by Salaam et al. (US 2019/0376010 A1).
Regarding claim 13, Labeque teaches that the water-soluble films of first, second, third, and more, are at least partially sealed together at the edges; [71]. This is construed as being equivalent to the instantly claimed “in the flange region” limitation. Furthermore, this is evidenced by prior, and analogous, art of Salaam by teaching the sealed area of “skirt or flange”; [31].


                                      Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. More specifically, the prior arts of US 2017/0369217, US 2017/ 0355935 A1, and US 2015/0210969 are of close relevance. See PTO form 892.



Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2021/03/26

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767